             Case 1:21-mc-00442-KPF Document 3 Filed 05/12/21 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




 IN REAPPLICATION OF MAKHP AL                                       Case No. _ __
 KARIBZHANOVA FOR JUDICIAL
                                                                    ECFCase
 ASSISTANCE PURSUANT TO 28 U.S.C. §
 1782




   AFFIDAVIT OF MAKHPAL KARIBZHANOVA IN SUPPORT OF APPLICATION
         FOR JUDICIAL ASSISTANCE PURSUANT TO 28 U.S.C. § 1782


        MAKHPAL KARIBZHANOVA, being duly sworn and deposed, declares the

following:

        1.       The information contained in this affidavit is within my personal knowledge

unless otherwise noted.

        2.       I am a citizen of Kazakhstan and resident of New York State. I am the Applicant

for this request for judicial assistance.

        3.       I am the former spouse of Aidan Karibzhanov ("Aidan"). We were married from

1997 to May 15,2018.

                                    My Relationship with Aidan

        4.       I was born in Kazakhstan in 1974. My father was a famous Kazakh scientist and

academician.

        5.       Prior to our marriage, I had a thriving career: first the Prima Ballerina in Kazakh

State Academic Opera and Ballet Theatre named Abay. After organizing an international

fashion show in Kazakhstan, I was offered a contract with Ford Models. I moved to Paris where I




                                                                                   ~ .~ ~@P\A_
                                                                                     ((}:J---_ II.   /2 o 21
            Case 1:21-mc-00442-KPF Document 3 Filed 05/12/21 Page 2 of 13




was earning up to $1200 per hour for modeling jobs and was solicited for jobs by couture fashion

houses.

          6.    During this time, Aidan had recently graduated from university and was working

at a bank. He made little money. He was living with his parents and did not own a car.

          7.    Aidan pursueq a relationship with me for more than a year, including several

marriage proposals that I declined. He was frequently jealous and believed I was meeting other

men. He called me numerous times a day.

          8.    Eventually, I returned to Kazakhstan and, in November 1997, we were married.

Before we were married, Aidan forced me to terminate my contract with Ford Models.

       9.       The contract with Ford Models that Aidan forced me to terminate previously

yielded me a large income and allowed me to be financially independent.

          10.   After we got married in 1997, Aidan forbade me from working. I wanted to keep

working but he was adamant. He assured me that he would earn so much that I did not need

money of my own. Our first daughter was born just ten months after our marriage, in 1998, and a

second followed in 2001.

          11.   During this time, Aidan began to associate with the elite levels of Kazakh

business and political leadership, gaining access to privatization deals that generated huge profits

for those able to access them.

       12.      Around 2000-2001, we used our joint funds to purchase land in Almaty to build a

house for our family. I supervised the construction of the house and its furnishing, both of which

I designed and oversaw every detail of. The house was titled exclusively in my name, and Aidan

frequently referenced that the house belonged to me. Aidan, our children, and I lived in the house

from about 2005 until2016 when I left Aidan.



                                                 2                ~ -~~~~~L
                                                                       ()!), J1. /!,() :;_J
         Case 1:21-mc-00442-KPF Document 3 Filed 05/12/21 Page 3 of 13




        13.    In 2007 or 2008, I received an offer to buy the house and property for $20 million.

Aidan refused to allow me to sell the home that was in my name. He stated that we had enough

money and did not need more.

        14.    After we married, Aidan changed. He became abusive and frequently beat and

threatened me. He drank and .carried on extramarital affairs in Kazakhstan and during his travels

abroad. I left or tried to leave Aidan on several occasions, but I could not permanently leave him

for fear of losing my children and other threats he made against me. For example, he threatened

to take my daughters away, leave me without any money, and have me committed to a mental

asylum. In 2010, he beat me so badly that he broke his hands. At the time I was pregnant with

our third child. A few days later a doctor informed me that the baby did not survive, and the dead

fetus was surgically removed from me.

        15.    Aidan also told me that he was able to have me, or anyone else, killed if he

wished. He implied he might have already done so and told me I knew nothing about him. I was

too scared to leave.

        16.    Aidan carried out many extramarital affairs. I, and my lawyers, possess

documents confirming that he spent large sums of money on such affairs, including payments to

prostitutes. I have been told by someone with personal knowledge that Aidan paid for lavish trips

for these lovers for his pleasure as well as the pleasure of his friends and associates.

        17.    In 2016, Aidan threatened and forced me to sign over my home to our eldest

daughter without compensation.

        18.    In spring of2016, I was unable to bear Aidan's escalating violence and abuse. I

relocated to Europe and then to New York to escape.




                                                                      ~\_~e~~._~
                                                  3
                                                                                 05-41 . 202/
            Case 1:21-mc-00442-KPF Document 3 Filed 05/12/21 Page 4 of 13




        19.     In 2019, he had my home bulldozed to the ground. On my birthday, his

bodyguard sent me taunting videos of him walking through the demolition site where my

belongings had been destroyed. These videos remain in my possession and the possession of my

attorney.

       20.      In 2017, I relo~ated to New York. I have lived here consecutively ever since.

       21.      Since I have lived in New York, I have been threatened with physical violence

and confronted by persons associated with Aidan. I have been followed on a number of

occasions when I leave my home.

       22.      I am currently being threatened with eviction from my home due to Aidan's

unlawful withholding of funds owed for co-op fees and state property taxes on the apartment.

                                         The Divorce Proceeding

       23.      On August 23, 2017, Aidan filed for divorce in the Medeu District Court of

Almaty, a trial court, in Kazakhstan. I appealed to overturn the court's order granting the

divorce. On May 15,2018, the Appellate Judicial Board for Civil Cases ofthe Almaty City

Court in Kazakhstan upheld the Divorce Petition, legally ending my marriage to Aidan. The

divorce decree was entered without a ruling or agreement on the division of the marital assets.

       24.      I have since learned that the judge who oversaw our divorce proceeding was

arrested for accepting bribes to alter the outcome of cases. I have been told by sources in

Kazakhstan that Aidan paid her $1,000,000 to rule in his favor for the divorce.

       25.      Under Kazakh law, I have the right to seek equitable distribution of our marital

property in court. I am legally entitled to half ofhis assets as of May 15, 2018.

       26.      Aidan insisted that the divorce proceed quickly and told the Kazakh court we

would reach an agreement on the division of the assets after. However, he has refused to engage



                                                 4               ~ -~~j~~~ ~
                                                                        05. -II,       2ol{
         Case 1:21-mc-00442-KPF Document 3 Filed 05/12/21 Page 5 of 13




in any meaningful settlement talks since I separated from him. The offers he made were insincere

and unacceptable because I was legally entitled to half of our marital wealth and because under

his proposed arrangements, he would continue to control my life.

                                       The Equitable Division Action

       27.     In preparation for an equitable division action in Kazakhstan, I hired Lewis Baach

Kaufmann Middlemiss PLLC and, by and through them, other counsel, investigators, and

analysts, to assist me in tracing and locating Aidan's concealed assets.

       28.     In late December 2020, I arranged for an attorney in Kazakhstan to represent me

to engage Aidan in a settlement discussion. The Kazakh lawyer informed me in early April that

a senior partner of her firm received a call from a businessman named Michael Sauer threatening

that if the firm took on my case, the firm would be shut out of doing any business in Kazakhstan.

I am personally familiar with Michael Sauer. He is one of Aidan's closest business associates for

many years. He acts at Aidan's instruction to carry out Aidan's business. I believe that Aidan

instructed Mr. Sauer to call the Kazakh firm to scare them out of representing me. Certainly,

Aidan is powerful enough to impact the firm's business prospects in Kazakhstan.

       29.     It was clear that Aidan has no interest in settling this matter privately. After my

first attorney quit, I hired Yevgeniy Tikhonov to represent me in my action for equitable

distribution in Kazakhstan.

       30.     I was informed by sources in Kazakhstan that after my first attorney quit, one of

Aidan's attorneys began frequenting the courthouse seeking information about me and which

attorney might represent me in a potential equitable division action. I believe they were seeking

this information to threaten Mr. Tikhonov, as they did my prior counsel.




                                                 5
                                                                  ~ -~~~vw~c:
                                                                           0~"'. 1~ . Zo2~
         Case 1:21-mc-00442-KPF Document 3 Filed 05/12/21 Page 6 of 13




        31.    In the course oftrying to file the Kazakh action, Mr. Tikhonov was repeatedly

denied access to public information that Kazakh agencies are required to make available to aid in

the filing of lawsuits. Mr. Tikhonov was told by government workers that Aidan's status entitled

him to privacy and refused to provide it.

        32.    On April22, ~021, Mr. Tikhonov filed a lawsuit against Aidan in the Medeu

District Court of the City of Almaty ("Medeu District Court") seeking equitable division of

marital assets. On April23, 2021, the lawsuit appeared in the Kazakh court online system as

formally registered.

       33.     On May 6, 2021, the Medeu District Court dismissed the lawsuit with leave to

refile. The grounds the court cited for dismissal are suspicious and inconsistent with Kazakh

law. I believe that this was a further effort of Aidan or those acting on behalf to impede my

ability to pursue an equitable division of our assets.

       34.     On May 10, 2021 Mr. Tikhonov filed an amended lawsuit in Medeu District

Court. The Notice of Submission is attached hereto as Exhibit A.

                                            The Marital Assets

       35.     In 2019, Forbes listed Aidan's wealth as at least $313 million. I know from

personal knowledge and information and I have learned since our divorce that Aidan acquired

much more than that during our marriage.

       36.     I believe his true net worth to exceed $1 billion. On at least one occasion, Aidan

directly told me that his net worth exceeded $1 billion. On numerous occasions he showed me

computer screens showing assets and accounts he claimed were his. While I cannot remember

precise numbers, my recollection is that the values added up to over one billion dollars.




                                                              ~~~(A_~~
                                                  6
                                                                      Oa~     I!    R-o2~
         Case 1:21-mc-00442-KPF Document 3 Filed 05/12/21 Page 7 of 13




       37.     During our marriage, I was privy to many of Aidan's business deals. I attended

meetings and social gatherings with his business associates where their business and profits were

discussed. I also met on several occasions with Aidan's personal banker at Credit Suisse and

other Swiss banks. At these meetings I learned the details of some of Aidan' s transactions and

assets, their values, and the names of other parties involved. I was also made privy to the

concealed ownership structures that Aidan and his associates used to hide the assets literally all

over the world. I became aware of the names of nominees and entities that Aidan used to conceal

his wealth, though some details were kept secret even from me. I know many of these deals to

have ties to the United States, and, in particular, New York.

       38.     Aidan has been involved in many privatization deals which he pursued with other

well-connected business and political leaders. Some ofthese have included the Almaty Airport,

Kazakh Telecom, Nepal Telecom, exploitation of oil and mineral deposits, and inside deals to

provide services to state-owned businesses, including TenizService LLP.

       39.     One entity I learned of during these meetings and gatherings was Verno Capital

Group Limited ("Verno Capital"). Verno was one of Aidan's primary investment vehicles. I

frequently interacted with Aidan, Marie-Heh~ne Berard, Michael Sauer, Roland Nash, and

Dimitri Kryukov, his partners in the business and learned that they operate and control Verno

Capital with Aidan. Ms. Berard and Mr. Kryukov frequently serves as a nominee owner to act as

proxy for Aidan. Based on conversations with Aidan, Ms. Berard, and Mr. Kryukov, I believe

that Aidan has or had approximately $250 million in assets held through Verno Capital. I do not

believe they are held in his own name.

       40.     I am aware that, through Verno Capital, Aidan was involved in a privatization

deal regarding Almaty Airport.

                                                                  "-~.~~~va~
                                                 7
                                                                          f{) b--. .ff.   cR 0 R. ~
           Case 1:21-mc-00442-KPF Document 3 Filed 05/12/21 Page 8 of 13




          41.   I also attended meetings and gatherings with certain principals of Mubadala Fund,

again including Ms. Berard and Mr. Kryukov, where I learned the details of Aidan's financial

relationship with and investments in and through Mubadala Fund. I am aware from these

conversations that Aidan met with the highest levels of leadership in the Mubadala Fund. In

2011, I accompanied Aidan a!J.d Mr. Kryukov on a two-week trip from Croatia to Greece aboard

a chartered yacht to celebrate the investment in the Mubadala Fund hitting $1 billion. Aidan and

Mr. Kryukov drank heavily and discussed Mubadala Fund throughout the trip. From their

conversations, I believe this trip was financed by Mubadala profits. I, and my lawyers, have

documents evidencing payment from offshore accounts to the charter company's Florida bank

account. From my presence at these meetings, I know that Aidan secretly invested side-by-side

with other Kazakh elites using strawmen to conceal his interest. I further know that they used

some of these co-mingled assets to purchase real estate assets in the United Kingdom and United

States.

          42.   I am also personally aware of Aidan' s financial involvement in Kaz Minerals

PLC. I was present when deals were discussed by Aidan and his partners, including Vladimir

Kim and Eduard Ogai. I know that privatization deals and the sale of Kaz Minerals assets

generated huge profits for Aidan and his partners. Offshore entities and strawmen were used to

hide the profits, and some of the profits were used to purchase real estate in the United Kingdom

and United States. Kaz Minerals was one of the assets listed on the computer screen that Aidan

showed me, and I have documents reflecting the structures used in privatization deals for Kazakh

oil and mineral deals, including privatization and sale of assets relating to the Koksay copper

mines and the East Akzhar oil fields. I have obtained paperwork reflecting the steps of this deal

and some of the shell companies involved, and I have spoken with participants who explained



                                                 8                     ~ - ~~~U\AI\_
                                                                          oG'.J-1. !2 ocR.{
            Case 1:21-mc-00442-KPF Document 3 Filed 05/12/21 Page 9 of 13




the deal to me in detail. I lack bank records showing the value and exact disposition of the

profits.

           43.   Paladigm is an investment vehicle located in Singapore that Aidan controlled and

used for certain of his investments. Aidan initially created Paladigm to receive moneys generated

from his involvement in the privatization of the national telecom system in Nepal, as well as his

purchase of a bank in Cambodia called ABA Bank. Aidan installed Damir Karassayev as

nominee owner of both Paladigm and ABA Bank. I know this because I hosted Damir

Karassayev at a dinner at my home in Almaty during my marriage to Aidan. At that time, Aidan

bragged to me that while Mr. Karassayev was the paper owner of ABA Bank, it was Aidan who

arranged the purchase of the bank and installed Mr. Karassayev as the owner, but Aidan himself

funded the purchase and controlled the bank

           44.   Aidan is also the owner and primary investor in another offshore fund called

Visor. Aidan showed me computer screens showing the value of Visor and bragged about the

funds he had invested in Visor through nominee owners including Nikolay Varenko, Vladislav

Kim, Michael Sauer, and Gulzhamash Zaitbekova.

           45.   Aidan, together with members of the Kazakh elite, has also been involved in

privatization deals for oil and gas fields in Kazakhstan. The profits of these deals were channeled

through offshore entities and funds, including but not limited to: Handoxx Inv. Ltd.; Compass

Global Investments Closed Unit Investment Fund, Silverstand Bay Limited, and Repulse Bay

Limited. Like other deals, funds from these deals were channeled to the United States and other

countries in the form of real estate investments.

           46.   During our marriage, at Aidan's insistence, I met and communicated with many

of his private bankers and financial advisors, including the following: Aidan's personal bank at



                                                    9
                                                               ~ .~~J~\v<JvQ.
                                                                    05'. ! f     .   !2. 0 g__J
        Case 1:21-mc-00442-KPF Document 3 Filed 05/12/21 Page 10 of 13




Credit Suisse (Ramunas Rozgys), Bordier & Cie (Alois Sommer), CIM Banque (Stephan

Brunner), Julius Baer (Olivier Jacquemoud), CBH Helvetique (Simon Benhamou), HSBC

Geneva (lawyer Marc Bonnant). Advanced Bank of Asia (ABA) (Damir Karassayev), Halyk

Bank (Umut Shayakhmetova), and Forte Bank (Timur Issatayev and Talgat Kuanyshev). Aidan

would boast to me about his wealth before and after these meetings.

       47.     I met all of these bankers, generally with Aidan but occasionally on my own. For

example, I initially met Ramunas Rozgyz, Aidan's personal banker at Credit Suisse, in

Singapore. Thereafter, I personally met with him in Singapore several times. Aidan directed me

to open a Credit Suisse account that could be used to send and receive assets from his business

activities. In one such meeting, Mr. Rozgys told me that he had invested Aidan's money "very

well" and that Aidan makes about 8% profit every year. Mr. Ramunas gave me the impression

that Aidan kept a significant amount of money at Credit Suisse. For example, he casually

mentioned a $10 million transfer as if it was nothing. Mr. Rozgys told me that Aidan once earned

$ 10 million in one day on the stock exchange. Aidan told me the same story. I also met with Mr.

Rozgys' assistants, with Dee Jee Cheng, a senior assistant relationship manager; and Tze Yang

Tan, a relationship manager, both at Credit Suisse's Singapore office.

       48.     At Credit Suisse, Aidan caused the creation of accounts for another offshore

structure involving an entity called Handoxx Inv. Ltd which was used to receive profits from the

privatization of oil and gas fields in Kazakhstan. Handoxx was part of an offshore network

including a number of entities and funds, including Compass Global Investments Closed Unit

Investment Fund, Silverstand Bay Limited, Repulse Bay Limited and others. Millions of dollars

passed through this structure to fund purchased of luxury properties, aircraft, and other items.




                                                 10        ~\ . ~~ct~v-~'-
                                                                 OS. ./1. Q.o2 f
        Case 1:21-mc-00442-KPF Document 3 Filed 05/12/21 Page 11 of 13




       49.     Of course, the examples I provided above are merely the banks where I met

Aidan's personal bankers. He had accounts and relationships with many other banks, including

Citibank, JP Morgan & Chase, UBS, Deutsche Bank, LGT Bank, ING Bank, BNP Paribas, DHB

Bank, Banque Intemationale a Luxembourg, EFG Bank, Hellenic Bank, Santander, Unicredit,

Kazkommertzbank, BTA      B~,    and Kaspi Bank.

       50.     Aidan has purchased many properties in the United States, sometimes in his own

name and sometimes in the names of nominees. I know that Aidan regularly uses the services of

Edward Mermelstein, a real estate attorney and broker. Many of the wealthy elite of Kazakhstan

and Russia utilize Mr. Mermelstein for U.S. real estate transactions. Mr. Mermelstein is affiliated

with the law firm Rheem Bell & Freeman LLP located in Manhattan. Mr. Mermelstein also has a

licensed real estate brokerage, One and Only Realty, Inc., also located in Manhattan. Mr.

Mermelstein is assisted in his real estate work by a team of assistants, including Aiya

Tulemaganbetova, Gennady Perepada, Olga Klugina, Christine Bell, Elena Ash, Eleonora

Stefantsova, Aliya Kadir, and Anastasia Klimenko. All of them have information about the real

estate deals involving Aidan and his partners.

       51.     For example, Mr. Mermelstein and members of his team set up an LLC named

212 Fifth Avenue Unit 3B LLC and brokered the purchase of the apartment I currently live in on

its behalf. Ms. Klugina and Ms. Klimenko signed all the documents related to the LLC and the

apartment purchase.

       52.     Aidan's other properties include or have included an apartment at the Heritage at

Trump Place, 240 Riverside Boulevard in Manhattan. I also believe that Aidan has purchased or

may have financial interests in a number of other properties, including: a 4,000 square foot




                                                 11
                                                                 ~ -~ &~C\_~~'-
                                                                       05. I.P . [2ofJ..J
            Case 1:21-mc-00442-KPF Document 3 Filed 05/12/21 Page 12 of 13




apartment at the Plaza, 1 a unit at Cipriani Club Residences, 2 a unit at 520 Park Avenue, and at

least one property in New Jersey: a 17,000 square foot home at 2 Margo Way, Alpine, New

Jersey. In addition, I believe Aidan may have a secret ownership interest in the 2014 purchase of

more than five acres of land in Los Angeles located at 60-62 Beverly Park Cir, Beverly Hills,

California. The 10-bedroom, .16-bathroom, 11 ,204 square feet villa was purchased for

approximately $40 million by Edward Ogai. In late 2019, it was relisted for sale as two separate

properties for approximately $28 million and $30 million. The funds used purchase this property

come from deals that Aidan worked on and discussed with me.

          53.      Aidan is also involved in real estate development projects in Manhattan through

Meridian Capital Limited, a Hong Kong-based entity that I have learned that he controls. Aidan

has invested tens of millions through Meridian.

          54.      During our marriage, Aidan held an American Express Centurion card that he

used for many personal expenses.

          55.      I also know that Aidan paid thousands of dollars for prostitutes located in New

York, based on communications in my, and my attorney's, possession. Aidan used a family chat

room to communicate with one prostitute and I was able to capture screen shots of their texts and

photographs.

Dated: May 11, 2021




                                                     MAKPHAL KARIBZHANOVA




1   I Central Park South, 768 5th A venue, Apt. 1801, New York, NY
2   55 Wall Street, Apt. 702, New York, NY 10005

                                                        12
Case 1:21-mc-00442-KPF Document 3 Filed 05/12/21 Page 13 of 13




                       ,,,   ........,,
            " "'.~o
                 "' ""'v
                ,..
           '~"(.' ••
                      ......i\'
                               ~ ,,
                       1 C• ""''', ,
                            •• '<.   ,
          I~ •.·· NOTARY··•• ~ ~
         i <r:( l PUBUC \ ~" ~
         :     : #01ME6264398 ~ tn ~
         !•,n• COMMISSION
              :MY             :    i
         ~ .,., ._ EXPIRES :• L.. :•
             • "" •               • ;;5 •
                                            1
                            ·········· ,..
              , "1_r::.p6/2512024/ ~
              ,.,,,,,~' Of: N~ ....(0    , ..
                        ........... ,,,...
                 _·

                      ,,,




                                                13
